55 N.Y.2d 912 (1982)
Sumner Berlyn et al., Appellants,
v.
Board of Education of the East Meadow Union Free School District, Respondent.
Court of Appeals of the State of New York.
Argued January 7, 1982.
Decided February 9, 1982.
Noel D. Cohen and James R. Sandner for appellants.
Henry A. Weinstein for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge JONES.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (80 AD2d 572).